DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entered
In response to the amendment filed on February 3, 2021, amended claims 1, 10, 15, and amended paragraphs [0004], [0013], [0018] and [0021] are entered. 

Claim Objections
Claims 12-14 are objected to because of the following informalities: 
In claim 12, line 1, “according” should read “according to”
In claim 13, line 1, “according” should read “according to”
In claim 14, line 1, “according” should read “according to”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office action.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 contains the trademark/trade name "Bluetooth®" in line 4.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe conformance with a continuously changing communications protocol set forth by the BLUETOOTH® standard and, accordingly, the identification/description is indefinite. For examination purposes, the claim was construed to refer to any of the various BLUETOOTH® communication variants. 

Claim Rejections - 35 USC § 103
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stout et al. (U.S Pre-Grant Publication No. US 2005/0266571 A1) (hereinafter "Stout"), in view of Kaler et al. (U.S Pre-Grant Publication No. US 2005/0228313 A1) (hereinafter “Kaler”). 
[AltContent: textbox (Modified Fig. 1 of Stout)]

Stout further teaches the opening of liquid guiding channel (inlet channel, 120; pre-sensor micro-channel portion, 104a), is located on a second surface (see S4 in modified Fig. 1 of Stout) opposite to the first surface (S3 in modified Fig. 1 of Stout) that comprises a flow-guiding actuator channel 
Kaler teaches (Fig 5.7) a blood glucose detection device (Abstract; para [0009]-[0010]; the e-Mosquito™ device of Kaler is interpreted as the blood glucose detection device), comprising a piezoelectric flow-guiding actuator (PZT microactuators, A2; para [0124]), a sensor (microsensor structure, S) that measures blood glucose level (para [0094]), a microneedle patch (microneedle, N; adhesive & antiseptic layer, F; para [0010]; para [0124]) attached to the surface opposite to the flow-guiding actuator (PZT microactuators, A2; Fig. 5.7) and being in fluid communication with a liquid storage chamber (e-Mosquito™ blood compartment, S1; Fig. 5.7), wherein the microneedle patch has plural hollow microneedles (microneedle, N; para [0011]; para [0078]; Fig. 3.2; note blood is drawn through microneedle to the compartment and Fig. 3.2 shows the e-Mosquito™ device of Kaler comprises multiple microneedles) adapted to puncture skin of a human subject with minimal invasion so as to suck a tissue fluid of the human subject (para [0055]); and a controlling chip (on-chip microcontroller, E12; para [0124]; Fig. 4.9; on-chip microcontroller of Stout is interpreted as the controlling chip) is configured to control the flow-guiding actuator to actuate (para [0124]) after the plural hollow microneedles of the 
Kaler also teaches the sensor transmits the measured blood glucose data to a second microcontroller in a remote device (microcontroller E07; para [0092]-[0094]; Fig, 4.9), which generates and provides the human subject with monitoring information by calculating the measured data (para [0094]; note microcontroller E07 processes the output signal to generate a glucose concentration on display E08). The integration of functionalities of on-chip microcontroller E12 and microcontroller E07 of Kaler into a single controlling chip using known methods would have yielded nothing more than predictable results, such as reducing hardware requirement, to one of ordinary skill in the art before the effective filing date of the claimed invention. Claim 15 is rejected on a similar ground as Claim 1. Claim 15 shares similar claim limitations with claim 1, except that the claim elements of Claim 15 have at least one quantity. 

Regarding claim 15, Stout teaches (Fig. 1) a blood glucose detection device (microfluidic analytical system, 100; para [0033]; note interstitial glucose is correlated with blood glucose), 

Kaler teaches (Fig 5.7) a blood glucose detection device (Abstract; para [0009]-[0010]; the e-Mosquito™ device of Kaler is interpreted as the blood glucose detection device), comprising a piezoelectric flow-guiding actuator (PZT microactuators, A2; para [0124]), a sensor (microsensor structure, S) that measures blood glucose level (para [0094]), a microneedle patch (microneedle, N; adhesive & antiseptic layer, F; para [0010]; para [0124]) attached to the surface opposite to the flow-guiding actuator (PZT microactuators, A2; Fig. 5.7) and being in fluid communication with a liquid storage chamber (e-Mosquito™ blood compartment, S1; Fig. 5.7), wherein the microneedle patch has plural hollow microneedles (microneedle, N; para [0011]; para [0078]; Fig. 3.2; note blood is drawn through microneedle to the compartment and Fig. 3.2 shows the e-Mosquito™ device of Kaler comprises 
Kaler also teaches the sensor transmits the measured blood glucose data to a second microcontroller in a remote device (microcontroller E07; para [0092]-[0094]; Fig, 4.9) to generate and provide the human subject with monitoring information by calculating the measured data (para [0094]; note microcontroller E07 processes the output signal to be read as a glucose concentration on display E08). The integration of functionalities of on-chip microcontroller E12 and microcontroller E07 of Kaler into a single controlling chip using known methods would have yielded nothing more than predictable results, such as reducing hardware requirement, to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stout, in view of Kaler, as applied to claim 1 above, and further in view of Roehr et al. (U.S. Pre-Grant Publication No. US 2016/0242689 A1) (hereinafter "Roehr").
Regarding claim 2, Stout, in view of Kaler, teaches the invention of claim 1, and Stout teaches the tissue fluid to be extracted is a subcutaneous tissue fluid (para [0055]-[0059]; note sub-dermal ISF is extracted), but fails to teach the modified device of Stout and Kaler is capable of extracting human subcutaneous tissue fluid.
Roehr teaches (Figs. 1, 4) a blood sample collection (blood withdrawal device, 10) comprising a microneedle patch (microneedle patch, 14) comprising plural hollow microneedles (microneedles, 20; Abstract; para [0075]; the microneedles 20 are interpreted to be hollow for that the active liquid 12 flows out of the blood receptacle 18 through the canals 22 within the microneedles 20 as seen in Fig. 1) configured to penetrate into subcutaneous tissue and extract human subcutaneous tissue fluid with minimal invasion (para [0002]-[0003]; para [0009]; para [0012]). It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of a microneedle patch of Roehr into the modified device of Stout and Kaler, in order to allow the extraction of and blood glucose measurement in human subcutaneous tissue fluid, as required in Stout (para [0057]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stout, in view of Kaler, as applied to claim 1 above, and further in view of Chen et al. (U.S Pre-Grant Publication No. US 2009/0060750 A1) (hereinafter "Chen").
Regarding claim 3, Stout, in view of Kaler, teaches the invention of claim 1, but fails to teach the flow-guiding actuator comprises a carrying member and an actuating element, the carrying member covers and seals the compressing chamber, and the actuating element is attached to a surface of the carrying member, wherein the actuating element is supplied with power and is subject to deformation 
Chen teaches a fluid transportation device (Figs. 3, 5A-B, 7B-C), comprising a flow-guiding actuator (actuating module, 24; para [0036]) comprises a carrier member (vibration firm, 241; para [0025]) that covers a pressure cavity (pressure cavity, 226; para [0024]; para [0049]; see in Fig. 3 the vibration film 241 of the actuating module 24 covers and seals the pressure cavity 226), and an actuating element attached to a surface of the carrying member (actuator, 242; the actuator 242 is disposed on the vibration film 241 as seen in Fig. 3), wherein the actuating element is supplied with power (para [0028]) and is subject to deformation to drive the carrying member to vibrate up and down so as to compress the volume of the compressing chamber to generate a suction force (para [0009]; para [0036]-[0037]), and the tissue fluid is transported from an inlet channel to an outlet channel (Fig. 7B-C shows the direction of flow of a liquid from inlet channel 211 to outlet channel 212 in response to the deformation status of the actuating module 24).
Regarding claim 4, Chen further teaches the actuating element is a piezoelectric component (para [0042], line 1-6). 	
It would have been obvious to one of ordinary skill in the art to have modified the flow-guiding actuator of Stout to comprise a piezoelectric actuating element disposed on a vibration carrying member to cause suction upon voltage application, for example, because piezoelectric membrane micropump generally provides the advantage of miniaturization.

Regarding claim 5, Stout, in view of Kaler, teaches the invention of claim 1, but fails to teach a valve membrane is disposed in the inlet channel and the liquid storage channel, wherein the valve membrane closes and seals the inlet channel and the liquid storage channel, thereby controlling open / closed states of the inlet channel and the liquid storage channel.


Regarding claim 6, Chen further teaches the carrier body further comprises a convex structure in each of the inlet channel (raised structure of sealing ring, 26) and the outlet channel (raised structure of sealing ring, 27), and the convex structure is configured to provide a pre-force when the valve membrane is abutting against the convex structure, thereby preventing the tissue fluid from flowing back (para [0033], line 1-45; note each of sealing rings 26 and 27 is protruded to form a raised structure, that provides a pre-force for the inlet valve structure 231 and outlet valve structure 232, respectively).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to have incorporated the teachings of Chen into the device of Stout, in view of Kaler, to include a valve membrane that controls the open and closed status of the inlet and outlet channel, and convex structures in the inlet and outlet channel to provide a pre-force for the valve membrane, in order to prevent backflow, as taught by Chen (para [0036]-[0037]).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stout, in view of Kaler, as applied to claim 1 above, and further in view of Barton-Sweeney (U.S Pre-Grant Publication No. US 2016/0066894 A1) .
Regarding claim 7, Stout, in view of Kaler, teaches of invention of claim 1, but fails to teach the controlling chip comprises a graphene battery for providing power.

	
Regarding claim 8, Stout, in view of Kaler, teaches of invention of claim 1, but fails to teach the controlling chip comprises a transmission module for transmitting the monitoring information to an external device.
Barton-Sweeney teaches a health monitoring device comprises a sensor that can detect glucose (para [0012]; para [0155]) and a controller that receives and processes data from the sensor (para [0012]; para [0046]), and the controller comprises a communications module to relay data to an external device (para [0046]-para [0047]).

Regarding claim 9, Barton-Sweeney further teaches the transmission module is a wired transmission module, wherein the wired transmission module is at least one selected from the group consisting of a USB port, a mini-USB port and a micro-USB port (para [0047]).

Regarding claim 10, Barton-Sweeney further teaches the transmission module is a wireless transmission module, wherein the wireless transmission module is at least one selected from the group consisting of a Wifi module, a Bluetooth module ®, an RF module and a NFC module (para [0047]).


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the controlling chip of Stout, in view of Kaler, to embody a wireless or wired transmission module to relay the monitoring information to an external device such as an external computer system as taught by Barton-Sweeney, for example, to allow physicians to monitor a patient’s blood glucose level.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stout, in view of Kaler, as applied to claim 1 above, and further in view of Prausnitz et al. (U.S Patent No. US 7,344,499 B1) (hereinafter “Prausnitz”).
Regarding claim 12, Stout, in view of Kaler, teaches of invention of claim 1, and Kaler teaches each of the plural hollow microneedles of the microneedle patch has an internal diameter ranging from 10 um to 550 um (para [0064]-[0066]; the microneedle channel of Kaler has a diameter of 50 um). Kaler teaches the microneedle penetrates through the skin at an optimal depth of 400 um (para [0055]; Fig. 4.1), but fails to teach each of the plural hollow microneedles has a length ranging from 400 um to 900 um.
Prausnitz teaches a microneedle patch comprising plural hollow microneedles to withdraw blood (Abstract; Col. 3, line 26-41; Col. 9, line 23-27), wherein the plural hollow microneedles have a length of 100-500 um (Col. 15, line 4-7). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized hollow microneedles having 

Regarding claim 13, Stout, in view of Kaler, teaches of invention of claim 1, and Kaler teaches the plural hollow microneedles are arranged in an array (para [0011]; Fig. 3.2), but fails to teach specifically the plural hollow microneedles are spaced from each other a distance greater than 200 um.
Prausnitz teaches a microneedle patch comprising plural hollow microneedles to withdraw blood (Abstract; Col. 3, line 26-41; Col. 9, line 23-27), that are spaced from each other a distance of 150-300 um (col. 15, line 7-10). It would have been obvious to one of ordinary skill in the art before the effectively filing date of claimed invention to modify device of Stout, in view of Kaler, to comprise a microneedle array that has a needle-to-needle spacing of more than 200um, for example, to minimize unnecessary invasion and irritation.  

Regarding claim 14, Stout, in view of Kaler, teaches of invention of claim 1, but fails to teach specifically the plural hollow microneedles are made of silicon dioxide.
Prausnitz teaches a microneedle patch comprising plural of hollow microneedles to withdraw blood (Abstract; Col. 3, line 26-41; Col. 9, line 23-27), and the plural hollow microneedles are made of silicon dioxides (Col. 3, 51-57; Col. 15, line 15-27). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized hollow microneedles .
Response to Arguments
Applicant’s arguments, filed February 3, 2021, with respect to the rejection of claims 1-15 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Stout and Kaler.
Applicant argues that Stout, in view of Roehr, fails to disclose or teach the feature “a flow-guiding actuator constructed on a first surface of the carrier body and sealing the compressing chamber”. Examiner respectfully disagrees.  As seen in Fig. 1 membrane valve 130 disposed on the surface of micro-channel disc 116 seals a cavity that connects the inlet channel 120 and pre-sensor micro-channel portion 104a.
The carrier body is constituted by the combined structure of molded plug 114 and micro-channel disc, 116 of Stout (see S1 in modified Fig. 1 of Stout). Stout teaches the flow-guiding actuator is constructed on a first surface of the carrier body and sealing the compressing chamber (Fig. 1).

Given Stout’s teaching of the opening of the inlet channel on a surface opposite to the flow-guiding actuator mounted on the carrier body, and Kaler’s teaching of a microneedle patch on a surface opposite to the flow-guiding actuator, the combination of said prior art references teaches the microneedle patch is mounted on a second surface opposite to the first surface of the carrier body as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./               Examiner, Art Unit 3791                                                                                                                                                                                         
/David J. McCrosky/Primary Examiner, Art Unit 3791